     6:19-cv-00215-RAW-SPS Document 67 Filed in ED/OK on 03/06/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

THURMAN HARVEY HINES,                  )
                                       )
                    Plaintiff,         )
                                       )
v.                                     )    Case No. CIV-19-215-RAW-SPS
                                       )
JOE ALLBAUGH, ET AL.,                  )
                                       )
                    Defendants.        )

              DEFENDANT ALLBAUGH’S MOTION TO CONTINUE THE
             SPECIAL REPORT AND DISPOSITIVE MOTION DEADLINES

        COMES NOW Defendant Allbaugh, and pursuant to LCvR 7.1(i), hereby

requests that the Court continue the deadline to file the Special Report and

dispositive motion, entered at Doc. 64.    In support of this Motion, Defendant

Allbaugh would show the Court the following:

        1.     On January 9, 2020, the Court entered an order requiring the

Special Report and dispositive motion to be filed within (60) days of entry of the

order, or by March 9, 2020. Doc. 64.

        2.     Although undersigned counsel forwarded the Order to the Oklahoma

Department of Corrections (DOC), the entity responsible for preparing the

Special Report, the Report has not yet been completed.           Specifically, the

employee responsible for compiling the Report left employment with the DOC

before beginning the Report.      He also failed to make arrangements for the

Report’s completion.
  6:19-cv-00215-RAW-SPS Document 67 Filed in ED/OK on 03/06/20 Page 2 of 3



      3.     Although the Report has since been started by DOC, it could not be

timely completed before the March 9, 2020 deadline. Furthermore, DOC has

advised that the Report will not be complete for another thirty (30) days.

      4.      Defendant Allbaugh therefore asks that the deadline to comply with

the Court’s Special Report and dispositive motion deadline be extended by thirty

days, or until April 8, 2020.

      5.     Defendant has not previously requested a continuance of any

deadline, beyond the initial Application to Stay Proceedings and Request for

Order Requiring Special Report and Brief in Support, filed at Doc. 61.

      6.     Counsel for Defendant Allbaugh has not conferred with Plaintiff on

this matter, as he is currently pro se and has not listed a telephone number.

      7.     Undersigned counsel attests that this request for continuance is

being made in good faith and not for dilatory reasons or any other improper

purpose. This request for a continuance will not impact any other deadlines in

this case.

      For the above and foregoing reasons, Defendant Allbaugh respectfully

requests that the Court continue the March 9, 2020 deadline to submit the

Special Report and dispositive motion for thirty (30) days, or until April 8, 2020.




                                          2
  6:19-cv-00215-RAW-SPS Document 67 Filed in ED/OK on 03/06/20 Page 3 of 3



                                       Respectfully submitted,

                                       /s/ Kari Y. Hawkins
                                       KARI Y. HAWKINS, OBA# 19824
                                       Office of the Oklahoma Attorney General
                                       Litigation Division
                                       313 Northeast 21st Street
                                       Oklahoma City, Oklahoma 73105
                                       Telephone: (405) 521-3921
                                       Facsimile: (405) 521-4518
                                       kari.hawkins@oag.ok.gov
                                       Attorney for Defendant Allbaugh


                           CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of March, 2020, I electronically
transmitted the attached document to the Clerk of the Court using the ECF
system for filing and transmittal by U.S. Mail to the following person who is not an
ECF registrant:

Thurman H. Hines, Jr., DOC #182745
2627 N.E. 18th Street
Oklahoma City, OK 73111
Plaintiff Pro se

      I further certify that on the 6th day of March, 2020, I electronically
transmitted the foregoing document to the Clerk of the Court using the ECF
System for filing and transmittal of the Notice of Electronic Filing to the following
ECF registrants:

Darrell Moore
P.O. Box 368
Pryor, OK 74362




                                             /s/ Kari Y. Hawkins
                                             Kari Y. Hawkins




                                         3
